DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 1, 2022 is acknowledged.
	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on November 8, 2019; December 20, 2019; June 25, 2020; February 11, 2021; November 11, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, the claim recites “has a thickness in a range of 10nm or more and 50nm or less” which creates confusion as to what the thickness of the range is to be.  For example, 10nm or more includes values above 50nm, while 50nm or less includes values below 10nm.  For purposes of compact prosecution, Examiner will interpret the claim such that the thickness is 10nm to 50nm.
	As to claim 4, the claim recites “a range of 0.03 or more and 0.71 or less” which creates confusion as to what the range should be.  For example, 0.03 or more includes values above 0.71, while 0.71 or less includes values below 0.03.  For purposes of compact prosecution, Examiner will consider the range to be 0.03 to 0.71.
	As to claim 5, the claim recites “a range of 0.20 or more and 0.42 or less” which creates confusion as to what the range should be.  For example, 0.20 or more includes values above 0.42, while 0.42 or less includes values below 0.20.  For purposes of compact prosecution, Examiner will consider the range to be 0.20 to 0.42.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Milliron et al. (US 2019/0187532 - Milliron) in view of Higuchi et al. (JP 2007-112957; cited by Applicant; text references made to machine translation).
	As to claim 1, Milliron teaches an electrochromic device comprising a first electrode (Milliron Fig. 1 - 104; para. [0056]), an electrochromic layer which is disposed on the first electrode (Milliron Fig. 1 - 106; para. [0056]), an electrolyte layer disposed on the electrochromic layer (Milliron Fig. 1 - 114; para. [0056]), a counter electrode material layer which is disposed on the electrolyte layer and contains a conductive polymer (Milliron Fig. 1 - 112; para. [0056], [0057] - counter layer comprises polythiophenes, polypyrroles, polyanilines), wherein the conductive polymer comprises at least one polymer selected from the group polypyrroles, polyanilines, polythiophenes, poly(p-phenylene) s, poly(3,4- ethylenedioxythiophene)-poly(styrene sulfonate)s (PEDOT:PSS), polyfluorenes, poly (p- phenylenevinylene)s, and polythienylenevinylenes (Milliron Fig. 1 - 112; para. [0056], [0057] - counter layer comprises polythiophenes, polypyrroles, polyanilines).
	While Milliron discussed possible electrochromic materials and electrochromic material performance (Milliron para. [0037]-[0041]), Milliron does not specify the electrochromic comprises an organic/metal hybrid polymer containing at least an organic ligand and metal ion coordinated to the organic ligand, the organic/metal hybrid comprising at least one polymer by I, II, III:
 



    PNG
    media_image1.png
    481
    543
    media_image1.png
    Greyscale


	In the same field of endeavor Higuchi teaches providing an electrochromic material being an organic/metal hybrid polymer containing at least an organic ligand and metal ion coordinated to the organic ligand, the organic/metal hybrid comprising at least one polymer by I, II (Higuchi page 8 - (1); page 9 - (6)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the organic/metal hybrid polymer since, as taught by Higuchi, such polymers are well known in the art for the purpose of providing an electrochromic polymer whose color development and decolorization can be easily controlled (Higuchi para. [0001], [0007]).
claim 3, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Milliron further teaches the counter electrode material layer containing the conductive polymer has a thickness in a range of 10nm to 50nm (Milliron para. [0058] - counter layer having thickness of 550nm or less (overlapping range prima facie obvious (MPEP 2144.05)).
	As to claim 4, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Milliron further teaches a ratio of a layer thickness of the counter electrode material layer to a layer thickness of the second electrode satisfies a range of 0.03 to 0.71 (Milliron para. [0048], [0058] - where electrode thickness is nano (less than 1um) and counter electrode layer is 550nm or less thus 550nm:1um ≈ 0.55 or less; Examiner’s note: Milliron teaches ranges for the thicknesses such that the ratio is an overlapping range having prima facie obviousness (MPEP 2144.05)).
	As to claim 5, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Milliron further teaches the ratio is in a range of 0.20 to 0.42 (Milliron para. [0048], [0058] - where electrode thickness is nano (less than 1um) and counter electrode layer is 550nm or less thus 550nm:1um ≈ 0.5 or less; Examiner’s note: Milliron teaches ranges for the thicknesses such that the ratio is an overlapping range having prima facie obviousness (MPEP 2144.05)).
	As to claim 6, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Higuchi further teaches the organic ligand comprises at least one ligand selected from the group consisting of a 
	As to claim 7, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Higuchi further teaches the metal ion comprises at least one metal ion selected from the group consisting of metal ions of Pt, Cu, Ni, Pd, Ag, Mo, Fe, Co, Ru, Rh, Eu, Zn, Mn (Higuchi para. [0010]).
	As to claim 9, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Milliron further teaches the electrolyte layer contains at least a polymer and a support salt (Milliron Fig. 1 - 114, 116, 118; para. [0053], [0055], [0056]).
	As to claim 11, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Milliron further teaches the support salt comprises LiBF4 (Milliron para. [0053]).
	As to claim 12, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Milliron further teaches a plasticizer of propylene carbonate (Milliron para. [0055]).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Milliron and Higuchi as applied to claim 9 above, and further in view of Posset et al. (US 2018/0088426 - Posset; cited by Applicant).
	As to claim 10, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the polymer is selected from PMMA, PEO, PVdF-co-PHFP, PPC, polycarbonate, and polyacrylonitrile.  .
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Milliron and Higuchi as applied to claim 1 above, and further in view of Warren Jr et al. (US 2005/0248825 - Warren).
	As to claim 15, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify sealing by an epoxy resin or silicone resin.  In the same field of endeavor Warren teaches sealing the edges of electrochromic devices with epoxy resin (Warren para. [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to seal with epoxy since, as taught by Warren, such epoxy allows for sealing the edges of the electrochromic device (Warren para. [0025]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Milliron and Higuchi as applied to claim 1 above, and further in view of Lu et al. (US 2002/0191270 - Lu).
	As to claim 13, Milliron in view of Higuchi teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the 
	In the same field of endeavor Lu teaches electrochromic devices having electrochromic layers with ion liquid forming an ionic bond with the electrochromic polymer (Lu para. [0003], [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide electrochromic layers with ionic layers ionically bonded to the polymer since, as taught by Lu, such ionic liquids allow for reducing degradation overtime, and providing higher electrochromic operation performance and increasing speed (Lu para. [0023]).
	As to claim 14, Milliron in view of Higuchi and Lu teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Lu further teaches the ionic liquid is a combination of on anion selected from tetrafluoroborate, hexafluorophosphate, bis(trifluoromethanesulfonyl) imide, and bis(pentafluoroethylsulfonyl) imide (Lu para. [0054] - BF4-) with at least one cation selected from the group consisting of imidazolium, pyrrolidinium, and tetraalkylammonium (Lu Fig. 1d; para. [0054]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higuchi et al. (US 11,203,688); Higuchi et al. (US 10,377,943); Wang et al. (US 9,759,975); Higuchi et al. (US 10,118,995); Boulton (US 9,977,262); Kubo et al. (US 5,708,523); Miyamoto et al. (US 4,645,307); Higuchi et al. (US 
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 9, 2022